Citation Nr: 0918451	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-26 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The appellant contends that the decedent, her spouse, had 
active service in the U. S. Armed Forces in the Far East 
(USAFFE), including service as a guerilla, that qualifies her 
for VA nonservice-connected death benefits.  He died in 
November 1995.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a January 2003 
administrative decision in which the RO denied the benefits 
sought.  In January 2006, the Board remanded the case to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, for further development.  


FINDINGS OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's deceased husband had no qualifying 
service as a member of the USAFFE portion of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The appellant is not entitled to VA death benefits as a 
matter of law.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.7, 3.40, 3.41, 3.102, 3.203 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

In this case, pursuant to the Board's January 2006 remand, 
collectively in letters dated in February 2006, June 2006, 
and October 2008, the AMC provided the appellant with 
detailed notice concerning the issue of her claimed status as 
a surviving spouse of a veteran and legal entitlement to VA 
death benefits.  The appellant was notified that the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, had 
provided a negative reply concerning the decedent's claimed 
military service.  The October 2008 letter also provided the 
appellant with notice of the requirements of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The appellant was 
informed further of what was required to support her claim of 
legal entitlement to VA death benefits based on her assertion 
that her deceased husband was a veteran.

With respect to any deficiency in the content or timing of 
the notice furnished to the appellant, as explained in more 
detail below, resolution of the appeal depends on 
interpretation of the statute and regulations defining 
qualifying military service.  In such cases, the VA's duties 
to notify and assist claimants are not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  



Legal Eligibility

The appellant claims that she is entitled to VA death 
benefits based on her deceased husband's service as a member 
of the USAFFE portion of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
Armed Forces of the United States, from December 1941 to 
November 1945.  

Under the relevant law, "[a] person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran."  See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) (holding that, before 
applying for benefits, person must demonstrate by 
preponderance of evidence qualifying service and character of 
discharge)).  A "veteran" is "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
The term "veteran of any war" means any veteran who served 
in the active military, naval or air service during a period 
of war.  38 C.F.R. § 3.1(e).  

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation (DIC), 
and burial allowance, except for those inducted between 
October 6, 1945 and June 30, 1947, inclusive, which are 
included for compensation benefits, but not for pension 
benefits.  Service in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation, DIC, and burial allowances, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40.  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.41(a) and (d).  

For the purpose of establishing entitlement to VA death 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) the evidence 
is a document issued by the service department; (2) the 
document contains needed information as to length, time and 
character of service; and (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims (Court) has upheld VA regulations 
making service department findings concerning claimed active 
service binding on the Department for purposes of 
establishing service in the U.S. Armed Forces.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimed 
former service member has qualifying service.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The Board notes 
that there is an apparent conflict between 38 C.F.R. § 3.41, 
which states that, for Philippine service, "the period of 
active service will be from the date certified by the Armed 
Forces" and 38 C.F.R. § 3.203(a), which provides that a 
claimant may show service by submitting certain documents 
"without verification from the appropriate service 
department."  The Court has noted recently that VA may accept 
United States service department documents or seek 
certification of service, but once certification is received, 
VA is bound by that certification.  See Palor v. Nicholson, 
21 Vet. App. 325 (2007).

The appellant submitted two AGNR2s, certificates of military 
service for the Armed Forces of the Philippines, dated 
October 28, 1987 and February 9, 1996, along with her DIC 
claim.  She also submitted additional evidence with her 
notice of disagreement, including an "Affidavit for 
Philippine Army Personnel" executed by her husband in April 
1946 regarding his service with the USAFFE and as a guerilla 
from December 1941 to November 1945, and evidence that the 
decedent's service was recognized by the Philippine 
Department of Veteran's Affairs as early as December 1946 for 
education benefits.  She has argued that the NPRC does not 
have the records of many Philippine World War II veterans, 
and that the 1973 fire destroyed the relevant U.S. Army 
records.  In essence, the appellant argued that alternative 
measures should be used to verify the decedent's service with 
the U.S. Armed Forces, including the USAFFE and as a guerilla 
for the time periods certified by the Philippine Army.  None 
of these documents were issued by a United States service 
department.  As a result, the Board remanded the case for 
additional verification.  

In an April 2008 response to the AMC's February 2008 request 
for further verification, the NPRC notified VA that the 
archives revealed the decedent had no active service as a 
member of the USAFFE portion of the Philippine Commonwealth 
Army, including the recognized guerillas, or in the service 
of the United States Armed Forces; this finding is binding on 
VA for purposes of establishing service in the United States 
Armed Forces.  Spencer v. West, 13 Vet. App. 376 (2000); see 
also Duro, 2 Vet. App. at 532.  None of the lay evidence, 
certifications or affidavits submitted by the appellant 
changes the fact that the decedent lacks qualifying service 
for VA benefits purposes.  Thus, veteran status and therefore 
eligibility for VA benefits, to include death benefits, 
cannot be established as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).




ORDER

Basic eligibility for VA death benefits is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


